—Appeal from part of a judgment of Supreme Court, Ontario County (Henry, Jr., J.), entered April 9, 2001, upon a jury verdict rendered in favor of plaintiffs.
*983It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to plaintiffs’ contention, we conclude that the award of $1 million for 54 years of future pain and suffering does not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]). “It is well settled that the amount of damages to be awarded for personal injuries is primarily a question of fact for the jury” (Schare v Welsbach Elec. Corp., 138 AD2d 477, 478). The jury was entitled to credit evidence concerning the recovery of plaintiff Tammy L. Kolz from her injuries, including testimony that her daily activities are not severely restricted. Present — Pigott, Jr., P.J., Wisner, Scudder, Burns and Gorski, JJ.